DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 9/18/2020 has been fully considered. Claims 1-15 and 18 are cancelled and claims 16-17 and 19-39 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 32 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al (US 2012/0225968).

Regarding claim 21, Nakano discloses an ink composition for ink jet (paragraph [0013]), wherein the ink composition comprises water (paragraphs [0186] and [0187]), an ultraviolet curable aqueous emulsion having a core and a shell layer (Fig. 1; paragraph [0199]), wherein the core comprises a compound having a radical polymerizable group (Fig. 1; paragraphs [0196]-[0199]), wherein the radical polymerizable group is a vinyl ether (paragraphs [0138]-[0140]), the radical polymerizable group undergoing a reaction such that the ink composition forms a cured film on the recording medium (paragraph [0139]), a photoradical polymerization initiator (paragraphs [0171]-[0174]) and a cross-linking agent of PEMP (paragraphs [0119]-[0121]).
The ink composition for ink jet reads on the claimed aqueous UV curable inkjet ink as the ink composition is excellent in curability based on ultraviolet irradiation (Abstract) and comprises water (paragraphs [0186] and [0187]). The water reads on the claimed aqueous medium. The ultraviolet curable aqueous emulsion having a core and a shell layer reads on the claimed capsules including a shell surrounding a core. The core comprising a compound having a radical polymerizable group where the radical polymerizable group is a vinyl ether group reads on the claimed core including one or more polymerizable groups having an ethylenically unsaturated group and the one or more polymerizable compounds being cured by UV radiation into a polymerized compound after the aqueous UV free radical curable inkjet ink is printed on a substrate. 


    PNG
    media_image1.png
    586
    673
    media_image1.png
    Greyscale


Regarding claim 32, Nakano discloses the ink composition comprising the photoinitiator being DAROCUR TPO (paragraphs [0171]-[0173]).
DAROCUR TPO is another name for 2,4,6-trimethylbenzoyldiphenyl-phosphone oxide and reads on the claimed polymerizable or polymeric free radical photoinitiator.

Regarding claim 34, Nakano discloses the ink composition comprising a surfactant of a polyester-modified polydimethylsiloxane (paragraphs [0067]-[0069]).
The surfactant of a polyester-modified polydimethylsiloxane reads on the claimed aqueous UV curable inkjet ink not containing a polyether-modified silicone oil.


The recording medium reads on the claimed substrate. The cured product of the ink composition reads on the claimed cured layer of the aqueous UV curable inkjet ink.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US 2012/0225968) in view of Matsumoto et al (US 2011/0227992).

Nakano is relied upon as described above.

Regarding claim 31, Nakano does not appear to explicitly disclose the ink composition comprising a self-dispersible colorant in the aqueous medium.

However, Matsumoto disclose an ink composition comprising water (paragraph [0219]), water-dispersible pigment selected from a self-dispersing pigment having at least one hydrophilic group on the surface (paragraphs [0066] and [0069]) and a encapsulated pigment comprising a pigment coated with a water-insoluble dispersing agent (paragraph [0068]), wherein the water-insoluble dispersing agent is selected from styrene-(meth)acrylic acid-(meth)acrylate copolymer (paragraph [0117]) and wherein the pigment is selected from titanium oxide (paragraph [0073]).
	The self-dispersing pigment reads on the self-dispersing colorant. 

Nakano and Matsumoto are analogous art because they are from the same field of inkjet inks. Nakano is drawn to an ink composition for inkjet (see Abstract of Nakano). Matsumoto is drawn to an inkjet ink (see paragraphs [0212] and [0245] of Matsumoto).

It would have been obvious to one of ordinary skill in the art having the teachings of Nakano and Matsumoto before him or her, to modify the ink composition of Nakano to include the water-dispersible colorant of a self-dispersing pigment of Matsumoto in the ink composition of Nakano because having the required water-dispersible pigment provides the desired light-fastness (paragraph [0066] of Matsumoto).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US 2012/0225968) in view of Vaidya et al (US 2007/0244219).

Nakano is relied upon as described above.

Regarding claim 33, Nakano does not appear to explicitly disclose the ink composition comprising the polymeric shell including a polymer selected from polyamide, a poly(urea-urethane) polymer and copolymers thereof.

However, Vaidya discloses a printing ink comprising a microcapsule including a shell material of polyamide, polyurethane, polyuria and combinations thereof (paragraph [0040]).


Nakano and Vaidya are analogous art because they are from the same field of inkjet inks. Nakano is drawn to an ink composition for inkjet (see Abstract of Nakano). Vaidya is drawn to an ink composition applied by ink jet printing (see Abstract and paragraph [0068] of Vaidya).

It would have been obvious to one of ordinary skill in the art having the teachings of Nakano and Vaidya before him or her, to modify the ink composition of Nakano to include the polymers of polyamide, polyurethane, polyuria and copolymers thereof of Vaidya in the shell layer of Nakano because having the proper shell material provides the encapsulation of novel constituents therein (paragraph [0040] of Vaidya).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US 2012/0225968) in view of Noguchi et al (US 2002/0065335).

Nakano is relied upon as described above.

Regarding claim 28, Nakano does not appear to explicitly disclose an inkjet printing device comprising more than one aqueous UV curable inkjet ink.


	Table 2 discloses an ink set of aqueous photopolymerizable inks and this would read on the claimed more than one aqueous UV curable inkjet ink.

Nakano and Noguchi are analogous art because they are from the same field of inkjet inks. Nakano is drawn to an ink composition for inkjet (see Abstract of Nakano). Noguchi is drawn to an aqueous photopolymerizable ink for ink jet printing (see paragraphs [0023]-[0025] of Noguchi).

It would have been obvious to one of ordinary skill in the art having the teachings of Nakano and Noguchi before him or her, to modify the ink composition of Nakano to include the ink jet printing apparatus using an ink set of Noguchi for the ink composition of Nakano because having the required ink jet printing apparatus provides high quality images (paragraph [0025] of Noguchi).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US 2012/0225968) in view of Sato et al (US 2014/0002556).

Regarding claim 38, Nakano discloses an ink jet recording method comprising an ejection step of ejecting the ink composition onto a recording medium and a curing step 

Nakano does not appear to explicitly disclose the ink jet recording method comprising applying heat and/or infrared light to the at least one aqueous UV curable inkjet ink jetted on the substrate before applying UV light to the at least one aqueous UV curable inkjet ink.

However, Sato discloses an ink jet recording method comprising discharging an ink composition from a print head (paragraphs [0247] and [0307]), heating the recording medium printed with the ink composition (paragraphs [0251] and [0308]) and irradiating the recording medium printed with the ink composition with ultraviolet lights from UV LEDS (paragraphs [0255], [0258] and [0309]).

Nakano and Sato are analogous art because they are from the same field of inkjet inks. Nakano is drawn to an ink composition for inkjet (see Abstract of Nakano). Sato is drawn to an inkjet ink (see paragraphs [0247] and [0255] of Sato).

It would have been obvious to one of ordinary skill in the art having the teachings of Nakano and Sato before him or her, to modify the ink composition of Nakano to include the heating step of Sato before the curing step of Nakano because having the required heating step provides favorable gloss (paragraph [0251] of Sato).

.
Allowable Subject Matter
Claims 16-17, 19-20 and 22-30 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Nakano et al (US 2012/0225968) and Miyabaysahi (US 2001/0009933) do not disclose the aqueous UV free radical curable inkjet ink not containing acrylates or methacrylates as polymerizable compounds in combination with the other limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773